Citation Nr: 1435432	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for arthritis of the right wrist and assigned a 10 percent disability rating.  

The Board notes that the Veteran submitted a notice of disagreement in June 2010 for the issue of entitlement to an increased initial rating for his right wrist, as well as entitlement to an increased rating for his left hip arthritis, his anomalous atrioventricular conduction, and the denial of his entitlement to service connection for Morton's neuroma of his toes.  The Veteran did not perfect an appeal as to these last three listed issues.  Therefore, they are not before the Board.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of entitlement to referral of the Veteran's claim for an initial rating in excess of 10 percent for a right wrist disability to the Director of Compensation Service for extraschedular consideration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected traumatic arthritis of the right wrist is manifested by painful motion limited, at worst, to dorsiflexion to 50 degrees and palmar flexion to 50 degrees; there is no ankylosis or evidence of nonunion of the radius in the lower half with false movement at any time during the course of the appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for traumatic arthritis of the right wrist on a schedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 10 percent for traumatic arthritis of the right wrist is a downstream issue from a rating decision dated in June 2009, which initially established service connection for this disability and assigned the initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 percent for arthritis of the right wrist, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained. VA examinations have been conducted in November 2008 and October 2010.  These examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West. 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  

The Veteran's service-connected right wrist disability is rated under Diagnostic Code 5215 applicable to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

Under Diagnostic Code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  A 10 percent rating is the only, and therefore the maximum, rating available under this code. In the instant case, the Veteran is in receipt of the maximum 10 percent evaluation under this diagnostic code, and the Board, therefore, will consider whether the Veteran is entitled to a greater rating under other diagnostic codes. 

Diagnostic Code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure." See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).

Analysis

The Veteran has asserted in his June 2010 notice of disagreement that he is entitled to a greater disability rating than 10 percent for his service connected right wrist traumatic arthritis.  

The Board notes that at his November 2008 VA examination the Veteran reported that he injured his right wrist in service while climbing.  He stated he would get pain with heavy use such as pushups, or lifting himself off the floor and that turning a tight doorknob would also hurt him.  The examiner noted that there was no deformity, no instability and no stiffness.  The Veteran reported that there was pain and weakness, in addition to weekly locking episodes.  He further reported that he suffered limitation of motions such as writing with a pen or typing.  

Upon examination, the examiner reported that the Veteran's dorsiflexion ended at 70 degrees, and his palmar flexion ended at 80 degrees.  The examiner noted pain and tenderness upon movement, but stated that there was no joint ankylosis.  The examiner further noted that the Veteran's arthritis would have a significant effect on his activities generally, including chores, exercise, sports and recreation.  

The Veteran was also afforded a VA examination in October 2010.  At that examination, the Veteran noted that he had pain while twisting and flexing his wrist.  He also reported stiffness of the wrist.  The examiner noted that there was no weakness, incoordination or decreased speed of the joint motion.  Additionally, there was no inflammation, locking episodes or flare ups of joint disease.  The examiner noted that the Veteran had abnormal motion and decreased palmer and dorsiflexion, but that any redness or swelling was absent.  

Upon examination, the Veteran's right wrist range of motion was as follows: the dorsiflexion ended at 50 degrees, and the palmar flexion ended at 50 degrees.  The examiner noted that there was no joint ankylosis.  October 2010 X-rays of the Veteran's right wrist suggested the presence of a dorsiflexion instability complex, but did not identify any fracture.  

The Veteran also submitted February and March 2011 private orthopedic treatment records.  These records, from Dr. W., indicated that he had been seeing the Veteran since 2007 for his intermittent right wrist pain.  In February 2011 Dr. W. indicated that the Veteran had visited him again for pain in his right wrist.  The Veteran reported to Dr. W. that the pain did not keep him from performing his daily activities, but that he still would feel discomfort while performing certain activities.  An X-ray revealed that there was little, if any, degenerative change of the right wrist, but also showed a small bone cyst in the proximal area of the capitate.  Dr. W. noted that the joint space was still fairly maintained between the radius and the scaphoid.  

Dr. W. noted that the Veteran's hands and wrists looked normal upon examination.  He had no arm or forearm atrophy, and he was able to make a fist and extend his digits well.  He had excellent sensation to point and soft touch, and the skin was of normal color, temperature and texture.  The Veteran's range of motion when he visited Dr. W. in February 2011 was a dorsiflexion ending at 73 degrees.  The examiner reported that the Veteran declined surgery, and said that he was functioning very well and did not feel that surgery was necessary.  

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for the service-connected traumatic arthritis of the right wrist is not warranted.  In this regard, the competent and probative evidence essentially demonstrated painful motion limited, based on the most recent examination report, to dorsiflexion to 50 degrees and palmar flexion to 50 degrees.  The Veteran has not demonstrated ankylosis, as noted on the October 2010 examination report.  Additionally, the Veteran has not reported a worsening of his symptoms since his October 2010 VA examination.

VA must consider whether there is functional loss of the wrist as a result of limited motion due to pain, weakness, fatigability, and incoordination. The Board notes that the Veteran has reported painful motion and pain on use of his wrist, however, the medical evidence does not demonstrate that this pain causes additional loss of range of motion or functional impairment beyond that compensated by the limitation of motion for which the current 10 percent rating is assigned.  Additionally, the medical evidence does not show evidence of weakness, fatigability, incoordination, or loss of speed or endurance.  Thus, there is no basis upon which to assign additional compensation for functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45. 

The Board has also considered the Veteran's statements that his disability warrants a higher rating than the 10 percent rating he currently receives.  However, in reviewing the evidence of record, including his statements regarding his symptomatology, the Board finds that his disability level more nearly approximates the 10 percent rating currently assigned. 

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected right wrist disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating in excess of 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the November 2008 and October 2010 VA examination reports indicate that the Veteran's right wrist symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating in excess of 10 percent for any time during the appeal period.  Fenderson v. West. 12 Vet. App. 119 (1999).

In light of the above, the claim for a higher rating for the Veteran's right wrist disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right wrist on a schedular basis is denied.  


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a left hip disability, a thoracolumbar spine disability, a cervical spine disability, bilateral plantar fasciitis, and a heart disability, in addition to his right wrist disability. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

3.  After completing all indicated action, and any additional development that the RO deems necessary, the RO should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


